DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-10 and 13-15 in the reply filed on 3/4/2022 is acknowledged.

Drawings
Numbers, letters, and reference characters on the drawings must measure at least 0.32 cm (1/8 inch) in height. See Figures 1, 7, 8A-B, 9, 12A-D, 14, 17A-B, 18A-C, 20B-C, Fig 22, 23B, 25B, 26A-D.
Reference numbers 2310, 2320, 2330, 2406, “edible microphone”, “speaker”, “oscilloscope”, “computer”, “input”, “output”, “should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”  37 CFR 1.84(p)(3).
Reference number 2310, 2320, and 2330 should not be underlined in Fig. 23A since it does not indicate a surface or cross section.  “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.”  37 CFR 1.84(q).
The drawings are objected to because, in Fig. 1, 4-11, 13A-16B, 19A-19B, 20A-21B, 23A, 24A-B, 25B, 27A-B, the drawings do not have satisfactory reproduction characteristics. "All drawings must be made by a process which will give them satisfactory reproduction characteristics." 37 CFR 1.84 (I).
Figs. 1, 4-11, 13A-16B, 19A-19B, 20A-21B, 23A, 24A-B, 25B, 27A-B are not “made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.”  37 CFR 1.84(l).  
The photographs in Figs. 4-6, 8A, 10-11, 13A-B, 15A-16B, 19A, 21A, 23A, 24A-25A do not appear to be “the only practicable medium for illustrating the claimed invention.” 37 CFR 1.84(b)(1).  
The use of shading in Figs. 7, 8B, 9, 20A,  does not appear to “[aid] in understanding the invention.” 37 CFR 1.84(m).
Reference numbers should not be underlined unless they "indicate the surface or cross section on which they are placed.”  37 CFR 1.84(q).
Reference numbers 2310, 2320, and 2330 should have lead lines extending to the indicated feature.  37 CFR 1.84(q).
In Figs. 1-31, the “view numbers must be larger than the numbers used for reference characters.”  37 CFR 1.84(u)(2).
In Fig. 2B, the x-axis label “Photon Energy (eV)” is partially cut off on the bottom.
In Fig. 26E, the y-axis is partially cut off on the top.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0006], “Biodegradab1le” should read “Biodegradable”.  
In paragraph [0010], “active, charcoal” should read “active charcoal”.  
In paragraph [0032], “Fig. 1C” should read “Fig. 21C”.
In paragraph [0042], “theempirically” should read “the empirically”.  
In paragraph [0042], “proporties” should read “properties”.  
In paragraph [0089], “antother” should read “another”.  
In paragraph [0108], “diameterd of the coil str” should read “diameter of the coil at”.  
In paragraph [0119], “antrenna” should read “antenna”.  
Appropriate correction is required.	

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
In claim 7, “active, charcoal” should read “active charcoal”. 
In claim 14, “one another other” should read “one another”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “food”, and the claim also recites  “food-like material”, “processed food”, “foodstuff”, “food-based material”, which are the narrower statements of the range/limitation.  
Claim 7 recites the broad recitation “cotton”, and the claim also recites  “carbonized cotton fiber” which is the narrower statement of the range/limitation. Claim 7 also recites the broad recitation “silk”, and the claim also recites “carbonized silk” which is the narrower statement of the range/limitation. 
Claim 15 recites the broad recitation “plasticizer”, and the claim also recites “sorbitol” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-15 are also rejected by virtue of their dependency on claim 1.
Regarding claim 13, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, claim 13 has been interpreted as not needing the microchip electronic circuitry.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettinger (“Materials Advances for Next-Generation Ingestible Electronic Medical Devices”).
	Regarding claim 1, Bettinger discloses an edible electrical system comprising at least one material from a first set of materials that includes 
food,
a food-like material, 
processed food, 
a foodstuff (Page 579, “Biopolymers isolated from foodstuffs can also serve as materials for dielectric layers and substrate materials (Table 2)”), 
a food-based material, 
a synthetic material, and 
a natural material (Page 578, “Materials selection for ingestible medical devices can be informed from other nonmedical applications including nutritional supplements and food additives. Minerals may serve as valuable materials for device components and energy storage materials (Table 1)”).

	Regarding claim 2, Bettinger discloses the edible electrical system according to claim 1.
	Bettinger further discloses at least one material from a second set of materials that includes carbon (Page 580, “Batteries for ingestible electronics could use gastric fluid as an electrolyte and electrodes composed of benign materials including minerals (Table 1), activated carbon, or redox active biopolymers”), non-toxic metal (Page 580, “Electrochemical couples can also serve as an on-board power source for ingestible electronics. This simple and robust strategy utilizes nontoxic metallic contacts to generate transient currents”), and a non-toxic non-metallic inorganic material.

	Regarding claim 3, Bettinger discloses the edible electrical system according to claim 1.
	Bettinger further discloses wherein a material from at least one of the first and second sets of materials is an electrically-conducting material (Page 580, “biologically derived ionomers such as heparin can be synthesized into hydrogel templates for conducting polymers. The resulting biohybrid composite is ultracompliant (G′ ∼ 1 kPa), redox active, and electronically conductive”), a dielectric material (Page 579, “Biopolymers isolated from foodstuffs can also serve as materials for dielectric layers and substrate materials (Table 2)” & Page 581, “There are many prominent examples of polymeric materials and dielectrics that are either water soluble or biodegradable through hydrolysis or enzymatic activity”), or a piezoelectric material (Page 580, “Devices with piezoelectric components or large antennae (>11 mm) may permit efficient energy and data transfer between ingested devices and epidermal transmitters” & Page 581, “Other types of external power transmission include ultrasonic energy coupled with piezoelectric harvesters [42] or mid-field E-field transmission [43]”).

	Regarding claim 4, Bettinger discloses the edible electrical system according to claim 1.
	Bettinger further discloses comprising a component configured as at least one of an electrically-insulating member, a dielectric member (Page 579, “Biopolymers isolated from foodstuffs can also serve as materials for dielectric layers and substrate materials (Table 2)” & Page 581, “There are many prominent examples of polymeric materials and dielectrics that are either water soluble or biodegradable through hydrolysis or enzymatic activity”), an electrically-conducting member (Paragraph 6, “biologically derived ionomers such as heparin can be synthesized into hydrogel templates for conducting polymers. The resulting biohybrid composite is ultracompliant (G′ ∼ 1 kPa), redox active, and electronically conductive”). 

	Regarding claim 5, Bettinger discloses the edible electrical system according to claim 1.
	Bettinger further discloses comprising a component configured as at least one of a resistor, a capacitor, an inductor, Date: March 04, 2022 an antenna (Page 579, “Many of these materials can serve as electrode materials in batteries or components in devices such as antennae, logic elements, and biosensors” & Page 580, “Large device dimensions may be needed to contain antenna for communication, on-board batteries to power electronics, and reservoirs to store and deliver therapeutics. Devices with nominal sizes that are larger than the characteristic inner diameter of the lumen in the GI tract can be fabricated using mechanically compliant materials. Recent advances in flexible batteries and antennae may be leveraged for ingestible medical devices” & Page 582,“the risk of excessive hydrogen evolution is minimized for ingestible electronics since these materials will be used in thin-film devices such as biodegradable antennae or interconnects”), an interconnect (Page 582,“the risk of excessive hydrogen evolution is minimized for ingestible electronics since these materials will be used in thin-film devices such as biodegradable antennae or interconnects”), a transistor (Page 581, “These materials can be combined and processed into microstructures to create logic elements that could serve as the foundation for more complex devices. One such example is the fabrication of organic thin-film transistors on bioresorbable substrates [46]. Small molecule organic semiconductors combined with PVA dielectrics and bioinert metals can form transistors that exhibit figures of merit for device performance that are suitable for RF circuits and can disintegrate in vitro within approximately 2 months of incubation in simulated body fluid”), a diode, a substrate (Page 577, “This class of biosensors can be fabricated using biopolymer substrates and passive sensing elements” & Page 579, “Biopolymers isolated from foodstuffs can also serve as materials for dielectric layers and substrate materials (Table 2)” & Page 581, “These materials can be combined and processed into microstructures to create logic elements that could serve as the foundation for more complex devices. One such example is the fabrication of organic thin-film transistors on bioresorbable substrates”), a wire, and a printed circuit board.  

	Regarding claim 6, Bettinger discloses the edible electrical system according to claim 1.
	Bettinger further discloses comprising at least one of a microphone and a pH sensor (Page 576, “One of the first applications of ingestible electronic devices was in vivo measuring of physiological biomarkers in ambulatory human subjects. Continuous monitoring of core body temperature, oxygen tension, and gastrointestinal (GI) pH provides valuable insight into real-time human performance” & Page 577, “Ingestible devices can also use on-board sensors for programmable-controlled release. One example is the IntelliCap (Philips, Eindhoven, The Netherlands) (Figure 1D), which is a device that contains a battery, an IC, pH sensor, temperature sensor, RF wireless transceiver, fluid pump, and drug reservoir”).

	Regarding claim 7, Bettinger discloses the edible electrical system according to claim 1.
	Bettinger further discloses wherein the first set of materials includes one or more of a vegetable, fruit, bread, flour, oil, carbonized cotton candy, hard candy, cotton, carbonized cotton fiber, silk (Table 2, “silk fibroin”), carbonized silk (Table 2, “silk fibroin”), bone, tendon, gelatin (Table 2, “pectin”, “gelatin”), grain, sugar (Table 2, “sucrose”), active, charcoal, marshmallow, a component of an egg, and starch.

	Regarding claim 8, Bettinger discloses the edible electrical system according to claim 4.
	Bettinger further discloses wherein a component or group of components of said edible electrical system is coated with a coating material from the first set of materials (Page 579, “Emulsifiers and protective coatings include polyethylene glycol (PEG), gellan gum, and cellulose 26, 27. These materials commonly serve as bulk materials or temporary coatings for ingestible devices”).  

	Regarding claim 9, Bettinger discloses the edible electrical system according to claim 1.
	Bettinger further discloses wherein the coating material includes at least one of a gelatin (Page 579, “Emulsifiers and protective coatings include polyethylene glycol (PEG), gellan gum, and cellulose 26, 27. These materials commonly serve as bulk materials or temporary coatings for ingestible devices”) and a sugar paste.

	Regarding claim 10, Bettinger discloses the edible electrical system according to claim 8.
	Bettinger further discloses wherein said coating material substantially encapsulates said component or groups of components (Page 579, “Emulsifiers and protective coatings include polyethylene glycol (PEG), gellan gum, and cellulose 26, 27. These materials commonly serve as bulk materials or temporary coatings for ingestible devices”).

	Regarding claim 13, Bettinger discloses the edible electrical system according to claim 1.
	Bettinger further discloses containing a component mounted on an edible printed circuit board (Page 582, “There are several prominent examples of biodegradable materials with unique intrinsic optoelectronic properties including semiconducting behavior and switching. Silicon is perhaps the most important material in the microelectronics industry. The native oxide layer of silicon thin films hydrolyzes into silicic acid under physiological conditions [47]. Silicic acid is a benign compound that is found in the ocean and can function as a nutritional supplement [48]. The disintegration rate of silicon devices can be accelerated by creating microstructures composed of ultrathin silicon membranes [49]. This principle has been utilized in the fabrication of complex integrated circuits at the 90-nm node [50]…Despite the relatively low stability and reduced performance of organic semiconductors compared with silicon, carbon-based microelectronic devices may be suitable for ingestible electronics because of the temporary nature of the device and modest performance requirements. For example, device functions such as sensing routines and RF communications could utilize circuits that contain organic transistors. Biologically derived materials may be used in optical components”) and, optionally, operationally connected to a microchip electronic circuitry.

	Regarding claim 14, Bettinger discloses the edible electrical system according to claim 1.
	Bettinger further discloses containing at least two components connected directly or indirectly to electronically communicate with one another other (Page 577, “Another application for ingestible electronics is wireless capsule endoscopy [18]. Imaging the upper GI tract using ingestible devices is valuable because early detection of many diseases is possible even though this region is difficult to access using traditional endoscopy. A typical wireless capsule endoscope contains a camera, an LED array for illumination, on-board logic for data processing, a transmitter, and a power supply”).  

	Regarding claim 15, Bettinger discloses the edible electrical system according to claim 1.
	Bettinger further discloses wherein the first set of materials further includes at least one of a plasticizer and sorbitol (Page 579, “Emulsifiers and protective coatings include polyethylene glycol (PEG), gellan gum, and cellulose 26, 27. These materials commonly serve as bulk materials or temporary coatings for ingestible devices” & PEG is a plasticizer used for polymers).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Ingestible Sensors” discloses ingestible sensing capsules (page 468), that “can provide information about the internal condition of the gut through images, pH readings, pressure measurements, core temperature data, and also measurement of chemical constituents inside the gut” (Page 469). It also discloses “they incorporated four single element piezoelectric transducers in the capsule with an operation frequency of 15−50 MHz” (Page 478). It also discloses “a variety of antennae have been shown to be implemented in capsules” (Page 472).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791